Title: To John Adams from François Adriaan Van der Kemp, 1 February 1819
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and respected Frend!
Oldenbarneveld 1 Febr. 1819.


Persuaded, that it is a gratification to be informed of our continued health—a Severe cold Since three weeks excepted—I indulge myself in the pleasure, of Sending you a few lines—although I foresee, I cannot make these interesting. But it will give you a fresh proof, that the passing years can not obliterate the deep and grateful Sense, which I cultivate, of the numerous kindnesses, which you bestowed upon me, neither abate the ardour of my respectful attachment—If I shall survive you—who can or will fill up that gap? it is now rendered impossible! I pray a bountiful God—that he may continue to bestow his Blessings upon you—and preserve your chearfulness and vigour of mind—with the health of your bodÿ—till you are Summoned in peace—and then may your exit be calm, undisturbed—
I visited once more Albany—at the Govs Solicitation—It seems thus far I stand approved—my expences have been paid in $100—and $500—on account, of what I had performed—all the remaining Records—about forty vol—have been Sent to Oldenbarneveld—leaving it to me, without any Stipulations, in what manner I Should resolve to proceed.
Although I am not without apprehension, that I Shall not be able to accomplish the task—yet I Shall proceed—and do not yet despair. Dr Collins informs me, that he is encouraged to enter the same career, in regard to the Swedes in Pennsylvania—I hope, he may be successful, and that, in process of time, I may be of Service to Him.
As early as 1638—blacks cultivated a part of the Soil in the Island of Manhattans—and in the same year—existed Several Tobacco plantations—there and upon the North-River—to a considerable extent.
Thursday I made again a beginning with the Records—and when ever I meet any art worthy your notice, then I Shall communicate it
Can you recollect—from the chronique Scandaleuse of the day—the name of that Ladÿ—who pilfered—or borrowed—from under his pillow—the instructions of Congress from B. Fr.?
Continue to favour with your affectionate regards him—who remains—Dear and respected friend! / Your obliged friend!

Fr. Adr. vanderkemp




